DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse Species 1 including claims 1-5, and 7 in the reply filed on 03/31/2022 is acknowledged, however, the applicant is noted that the applicant should traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. In this case, species 1 (Fig. 1) discloses an error prevention device 6, species 2 (Fig. 2) discloses, a vertical pin detector 7, and species 3 (Fig. 3) discloses, a horizontal pin detector 7, hence, the species are independent or distinct because the species are mutually exclusive, and provide a description of the mutually exclusive characteristics of each species or grouping of species. These species are not obvious variants of each other based on the current record, and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Claims 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a control circuit in claims 3 and 7, and a spring in claim 5, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5, and 7 are objected to because of the following informalities: 
Regarding claim 1, the term “the side panel” in lines 12 and 13, should read as “a side panel”.
Regarding claims 1-5, and 7, each of the claims is missing the article “A/The” in the preamble. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 3 and 7, each claim limitation “heating device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “heating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 3 and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0037 of the specification states: Upper heating device 5 can be an electromagnetic inductor or a radiant heating device having a resistance and/or an infrared heating device.  Inductor 4 is advantageously a horizontal inductor and the same is advantageously the case for heating device 5.
	For examination purposes, heating device is construed as an electromagnetic inductor or a radiant heating device having a resistance and/or an infrared heating device.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claims 3 and 7, the limitation “the detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area”, is not sufficiently described in the specification in such a way as to enable one skilled in the art to make and/or use the invention The Specification, para. 0055, Detailed Description, recites: “when lid 13 is in the closed position, pin 7 comes into contact with lid 13 and is depressed.  When lid 13 is in the open or heating position, pin 7 is facing an empty area and is not depressed.  Depression or the absence of depression makes it possible to differentiate a lid in the open position or in the heating position and a lid in the closed position.  Pin 7 is associated with a spring connected on the one hand to pin 7 and on the other hand to housing 2.  The spring is configured to obtain extension of pin 7 and to oppose depression of pin 7 when the packaging is inserted in the heating area.  The spring pushes movable pin 7 towards slot 3”, which does not sufficiently describe how the structures/features of the detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area. Undue experimentation would be necessary for one of ordinary skill to make the invention, because:
(A)	The claim broadly recites that the detector is adapted to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area, without reciting specifically in the claim and in the specification how the change is accomplished.
(B)	The detector 7 shown in Fig. 2 without description in the claim and in the specification how the detector is adapted to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area.
(C )	The prior art before the effective filing date of the instance invention does not suggest that the detector of the instance invention would be able to be made without undue experimentation, because the claim and the specification do not sufficiently describe how the detector is made to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area.
(D)	The level of one of ordinary skill would not be able to make the detector is adapted to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area, as claimed, without undue experimentation, because the claim and the specification do not sufficiently describe how the detector is adapted to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area.
(E )	The prior art does not suggest that how to make a detector as claimed would be predictable, and would require a sufficient description as to how the detector is adapted to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area; the instance invention claim and specification do not contain sufficient description.
(F)	The amount of direction provided in the claim and specification would not be sufficient to enable one of ordinary skill to have the detector is adapted to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area, without undue experimentation.
(G)	The specification does not provide a description of working samples of the detector is adapted to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area, as claimed.
(H)	The quantity of experimentation needed to make the detector is adapted to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area, as claimed, would require undue experimentation, because the specification does not sufficiently describe how to make the cartridge.
For the above factors, the subject matter of claims 3, and 7 are not sufficiently described in the specification for one of ordinary skill in the art to make the cartridge, as claimed in the claim, without undue experimentation. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claims 3-5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description.  

Regarding claims 3 and 7, each of the claims contains subject matter of a generic detector that is coupled with specialized functions such as “detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area”, is not sufficiently described in the specification in such a way as to enable one skilled in the art to make and/or use the invention” other than those commonly known in the art without reciting sufficient structure to perform the recited functions and the generic detector is not preceded by a structural modifier in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Even though, the Specification, para. 0055, Detailed Description, recites: “when lid 13 is in the closed position, pin 7 comes into contact with lid 13 and is depressed.  When lid 13 is in the open or heating position, pin 7 is facing an empty area and is not depressed.  Depression or the absence of depression makes it possible to differentiate a lid in the open position or in the heating position and a lid in the closed position.  Pin 7 is associated with a spring connected on the one hand to pin 7 and on the other hand to housing 2.  The spring is configured to obtain extension of pin 7 and to oppose depression of pin 7 when the packaging is inserted in the heating area.  The spring pushes movable pin 7 towards slot 3”.
	However, the specification does not sufficiently disclose further structure or an algorithm to transform a general purpose detector to the special purpose detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area” as claimed in claims 3 and 7, hence, claims 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 3, and 7 the claim(s) contains subject matter “detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area” is unclear because each of the claims contains subject matter of a generic detector that is coupled with specialized functions such as “detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area” without reciting sufficient structure to perform the recited functions and the generic detector not preceded by a structural modifier. 
	Even though, the Specification, para. 0055, Detailed Description, recites: “when lid 13 is in the closed position, pin 7 comes into contact with lid 13 and is depressed.  When lid 13 is in the open or heating position, pin 7 is facing an empty area and is not depressed.  Depression or the absence of depression makes it possible to differentiate a lid in the open position or in the heating position and a lid in the closed position.  Pin 7 is associated with a spring connected on the one hand to pin 7 and on the other hand to housing 2.  The spring is configured to obtain extension of pin 7 and to oppose depression of pin 7 when the packaging is inserted in the heating area.  The spring pushes movable pin 7 towards slot 3”.
	However, the specification must sufficiently disclose a further structure or an algorithm to transform a general purpose detector to the special purpose detector wherein detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area. For examination purposes, a/the detector is construed as a generic detector that is configured to detect the predetermined height of the box.

Claim 7 combines description of the apparatus with description of method for using the apparatus, thus violating second paragraph of 35 USC 112 (see MPEP 2173.05(p)). The purpose of that paragraph is to require patentee to provide others with notice of boundaries of protection provided by patent, since manufacturer or seller, at time of making or selling the apparatus set forth in claim, would have no indication whether it might later be sued for contributory infringement if apparatus is used in accordance with claimed method, and since claim is thus not sufficiently precise that possibility of infringement may be determined with reasonable degree of certainty. In this case, the claim is directed to neither a “process” nor a “apparatus”, but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the classes of invention in the alternative only (see MPEP 2173.05(p)).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim recites the central area and the peripheral area are arranged pivoting around the same hinge of claim 1, without any further limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006111640 A1 to Raffaele (“Raffaele”), in view of US 20100072197 A1 to Neff et al. (“Neff”). 

Regarding claim 1, Raffaele discloses, packaging (see tray 21 in Figs. 5-7) for a food product (see Fig. 5 and disclosed in the English Translation “In FIGS. 5 to 7, a tray 21 comprises a cardboard box in which one introduces the pizza or any other meal to warm up”) comprising: 
a box (see tray 21) made from cardboard material (disclosed in the English Translation “In FIGS. 5 to 7, a tray 21 comprises a cardboard box in which one introduces the pizza or any other meal to warm up”) provided with a base (see bottom 22) and a lid (see lid 24), the lid being fitted pivoting around a hinge (see fold line 23) fixed to the base (see Fig. 5), the lid (24) being movable between a closed position and an open position (see open position in Figs.5-7 and in closed position in Figs. 3-4, and disclosed in the English Translation “To insert the tray 21 in the tunnel 18 of the oven 10, the lid 24 is in the closed position, and the thickness d2 of the tray 21 is smaller than the distance d1 between the two inductors 11a, 11b (see FIGS. 3 and 4)”), the lid (24) having a top main panel facing a bottom main panel of the base in the closed position and having side panels (see annotated Fig. 7);  
an electrically conducting foil (see aluminum dish in the English translation) installed so as to separate the food product and the base (disclosed in the English translation “The pizza is contained in an aluminum dish, the assembly being placed on the bottom 22 inside the box”), and the central area (see annotated Fig. 7) of the lid facing the electrically conducting foil (see Fig. 7).
 However, Raffaele does not explicitly disclose, wherein the lid is cut to define a central area and a peripheral area each arranged pivoting independently with respect to the base, the peripheral area being arranged pivotally around the hinge, the central area being arranged pivotally with respect to the peripheral area and being inscribed inside the peripheral area, the central area facing the electrically conducting foil and extending partly in a front side panel of the lid opposite the side panel supporting the hinge of the peripheral area or in a rear side panel of the lid supporting the hinge of the peripheral area, the central area representing at least 50% of the surface of the top main panel of the lid.

    PNG
    media_image1.png
    369
    816
    media_image1.png
    Greyscale

Nonetheless, Neff teaches, a paperboard pizza box (see blank 100 in Fig. 1) wherein the lid (see annotated Fig. 4) is cut to define a central area (second major surface portion/top 202) and a peripheral area (see panels 218, 220 and 230) each arranged pivoting independently with respect to the base (see Fig. 1 and Fig. 4), the peripheral area being arranged pivotally around the hinge (see surface 243), the central area being arranged pivotally with respect to the peripheral area and being inscribed inside the peripheral area (see Fig. 1 and Fig. 4), the central area facing the electrically conducting foil (see first susceptor surface 240) and extending partly in a front side panel (see panel 230) of the lid opposite the side panel (212) supporting the hinge of the peripheral area or in a rear side panel (212) of the lid supporting the hinge of the peripheral area (see Fig. 4), the central area representing at least 50% of the surface of the top main panel of the lid (see Fig. 1). 

    PNG
    media_image2.png
    590
    555
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the lid of the pizza cardboard/paperboard box of Faffaele wherein the lid is cut to define a central area and a peripheral area each arranged pivoting independently with respect to the base, the peripheral area being arranged pivotally around the hinge, the central area being arranged pivotally with respect to the peripheral area and being inscribed inside the peripheral area, the central area facing the electrically conducting foil and extending partly in a front side panel of the lid opposite the side panel supporting the hinge of the peripheral area or in a rear side panel of the lid supporting the hinge of the peripheral area, the central area representing at least 50% of the surface of the top main panel of the lid as taught and/or suggested by Neff in order to open the pizza box by grasping and tearing the central portion of the lid away from the remainder of the box along the weakened 50% cut lines thereby lifting the central portion of the box away from the side panels along 50% cut lines to expose the food product/pizza as desired as disclosed in para 0056 by Neff.

Regarding claim 2, Neff teaches, wherein the central area (202) and the peripheral area (218, 220, and 230) are arranged pivoting around the same hinge (see Fig. 4). 
 
Claims 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006111640 A1 to Raffaele (“Raffaele”), in view of US 20100072197 A1 to Neff et al. (“Neff”), and in further view of FR 2763232 A1 to Violi et al. (“Violi”). 

Regarding claim 3, Raffaele discloses, induction furnace (see electromagnetic induction furnace 10 in Figs. 1-4) for heating a product placed in a packaging (see tray 21) provided with a base (22) associated with a lid (24) movable by pivoting with respect to the base (see Figs. 5-7), the induction furnace comprising: 
a housing (see housing 12) defining an insertion slot (see inlet port 13) for inserting the packaging in a heating area (see tunnel 18), a bottom inductor (see inductor 11b) and a heating device (11a) arranged in the housing and spaced apart from one another to define the heating area (as disclosed in the English Translation “They are electrically connected to a power generator (not shown), for example of the type described in the document FR 2818499, for generating, during excitation, an induction electromagnetic in the tunnel 18”), a detector (see positioning means comprises upper rails 28) configured to detect the height of the box and prevent the box to be inserted into the furnace if the height of the box is equal or greater than the height of the detector relative to the bottom of the furnace (as disclosed in the English Translation “constitute also foolproofing elements inhibiting any introduction of trays having thicknesses greater than the spacing d3”), a control circuit monitoring the movement of the box to deduce the presence or absence of the box in the heating area therefrom (as disclosed in the English translation “sensor 30 is integrated in the section 20 to signal the presence or the absence of a tray 21 in the tunnel 18. The tray 21 can be advantageously provided with an access control and parameterization label, which will be recognized by the sensor 30. The measurement signal delivered by this last to the inductor power generator 11a, 11b will thus allow to adapt the value and the duration of the electromagnetic induction according to the nature of the dishes to warm”).
However, Raffaele does not explicitly disclose, the detector is configure to detect whether the lid of the packaging is present or not, the detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area, the detector comprising a movable pin, a control circuit monitoring the movement of the movable pin to deduce the presence or absence of the lid in the heating area therefrom. 
Nonetheless, Neff teaches, as seen in Fig. 10, for crispy pizza product, open the lid of the the pizza box while heating the pizza product from the bottom with the susceptor placed on the bottom of the pizza product.
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to try to modify the detector of the induction furnace along with the height of the pizza cardboard/paperboard box of Faffaele wherein the detector is configured to detect whether the lid of the packaging is present or not by detecting the height of the box, the detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area since with the lid the height of the box would be equal or greater than the height of the detector relative to  the bottom of the furnace and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area since without the lid the height of the box would be less than the height of the detector relative to the bottom in view of the suggestion of Neff for the crispy pizza product as seen in Fig. 10, it is common sense to open the lid of the box when heating the pizza product to obtain the crispiness, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). In this case, applicant appears to have placed no criticality between the detector and the error prevention device, as indicated as the detector 7 in Fig. 2 and the error prevention device 6 in Fig. 1.
Faffaele in view of Neff does not explicitly disclose, the detector comprising a movable pin, a control circuit monitoring the movement of the movable pin to deduce the presence or absence of the lid in the heating area therefrom.
Violi teaches, the detector comprising a movable pin (movable metal lugs 29 and 30 in Fig. 4 and Fig. 5), a control circuit (see Fig. 4) monitoring the movement of the movable pin to deduce the presence or absence of the lid in the heating area therefrom (see Fig. 4, wherein the lugs 29 and 30 are configured to be in contact with  the lid bell 2 when the plate 1 is closed with the lid bell 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to try to modify the detector of Faffaele in view of Neff wherein the detector comprising a movable pin, a control circuit monitoring the movement of the movable pin to deduce the presence or absence of the lid in the heating area therefrom in order to consist of movable metal lugs in vertical sliding in corresponding housings and urged downwards by springs as seen in Fig. 4 of Violi since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). In this case, applicant appears to have placed no criticality between the detector and the error prevention device, as indicated as the detector 7 in Fig. 2 and the error prevention device 6 in Fig. 1.

Regarding claim 4 and claim 5, Violi teaches, wherein the movable pin (29, 30) moves in the 
heating area (see Fig. 1) in a direction passing via the bottom inductor and the heating device (see induction coils in Fig. 1) and wherein the housing defines a guide (top and bottom of the insertion slot) configured to guide the packaging from the insertion slot to the heating area in a first direction (see Fig. 1), the movable pin moving in the heating area in the first direction (moving up and down), the movable pin being associated with a spring (see spring 33) pushing the movable pin in the direction of the insertion slot so that insertion of the packaging presses on the movable pin (see Fig. 3, wherein the spring 33 is configured to able the pin 29 or 30 to move up and down). 
 
Regarding claim 7, Raffaele discloses, method for heating a product comprising the following steps: providing a packaging according packaging (see tray 21 in Figs. 5-7) for a food product (see Fig. 5 and disclosed in the English Translation “In FIGS. 5 to 7, a tray 21 comprises a cardboard box in which one introduces the pizza or any other meal to warm up”) comprising: 
a box (see tray 21) made from cardboard material (disclosed in the English Translation “In FIGS. 5 to 7, a tray 21 comprises a cardboard box in which one introduces the pizza or any other meal to warm up”) provided with a base (see bottom 22) and a lid (see lid 24), the lid being fitted pivoting around a hinge (see fold line 23) fixed to the base (see Fig. 5), the lid (24) being movable between a closed position and an open position (see open position in Figs.5-7 and in closed position in Figs. 3-4, and disclosed in the English Translation “To insert the tray 21 in the tunnel 18 of the oven 10, the lid 24 is in the closed position, and the thickness d2 of the tray 21 is smaller than the distance d1 between the two inductors 11a, 11b (see FIGS. 3 and 4)”), the lid (24) having a top main panel facing a bottom main panel of the base in the closed position and having side panels (see annotated Fig. 7);  
an electrically conducting foil (see aluminum dish in the English translation) installed so as to separate the food product and the base (disclosed in the English translation “The pizza is contained in an aluminum dish, the assembly being placed on the bottom 22 inside the box”), and the central area (see annotated Fig. 7) of the lid facing the electrically conducting foil (see Fig. 7),
providing an induction furnace (see electromagnetic induction furnace 10 in Figs. 1-4) comprising: 
a housing (see housing 12) defining an insertion slot (see inlet port 13) for inserting the packaging in a heating area (see tunnel 18), a bottom inductor (see inductor 11b) and a heating device (11a) arranged in the housing and spaced apart from one another to define the heating area (as disclosed in the English Translation “They are electrically connected to a power generator (not shown), for example of the type described in the document FR 2818499, for generating, during excitation, an induction electromagnetic in the tunnel 18”), a detector (see positioning means comprises upper rails 28) configured to detect the height of the box and prevent the box to be inserted into the furnace if the height of the box is equal or greater than the height of the detector relative to the bottom of the furnace (as disclosed in the English Translation “constitute also foolproofing elements inhibiting any introduction of trays having thicknesses greater than the spacing d3”), a control circuit monitoring the movement of the box to deduce the presence or absence of the box in the heating area therefrom (as disclosed in the English translation “sensor 30 is integrated in the section 20 to signal the presence or the absence of a tray 21 in the tunnel 18. The tray 21 can be advantageously provided with an access control and parameterization label, which will be recognized by the sensor 30. The measurement signal delivered by this last to the inductor power generator 11a, 11b will thus allow to adapt the value and the duration of the electromagnetic induction according to the nature of the dishes to warm”).
However, Raffaele does not explicitly disclose, wherein the lid is cut to define a central area and a peripheral area each arranged pivoting independently with respect to the base, the peripheral area being arranged pivotally around the hinge, the central area being arranged pivotally with respect to the peripheral area and being inscribed inside the peripheral area, the central area facing the electrically conducting foil and extending partly in a front side panel of the lid opposite the side panel supporting the hinge of the peripheral area or in a rear side panel of the lid supporting the hinge of the peripheral area, the central area representing at least 50% of the surface of the top main panel of the lid, and the detector is configure to detect whether the lid of the packaging is present or not, the detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area, the detector comprising a movable pin, a control circuit monitoring the movement of the movable pin to deduce the presence or absence of the lid in the heating area therefrom, and moving the central area from the closed position to the heating position, the peripheral area being in the closed position, inserting the base and the product in the heating area of the induction furnace by passing through the slot, the central area being outside the heating area, and heating the product.
Nonetheless, Neff teaches, a paperboard pizza box (see blank 100 in Fig. 1) wherein the lid (see annotated Fig. 4) is cut to define a central area (second major surface portion/top 202) and a peripheral area (see panels 218, 220 and 230) each arranged pivoting independently with respect to the base (see Fig. 1 and Fig. 4), the peripheral area being arranged pivotally around the hinge (see surface 243), the central area being arranged pivotally with respect to the peripheral area and being inscribed inside the peripheral area (see Fig. 1 and Fig. 4), the central area facing the electrically conducting foil (see first susceptor surface 240) and extending partly in a front side panel (see panel 230) of the lid opposite the side panel (212) supporting the hinge of the peripheral area or in a rear side panel (212) of the lid supporting the hinge of the peripheral area (see Fig. 4), the central area representing at least 50% of the surface of the top main panel of the lid (see Fig. 1), and as seen in Fig. 10, for crispy pizza product, open the lid of the pizza box while heating the pizza product from the bottom with the susceptor placed on the bottom of the pizza product.
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the lid of the pizza cardboard/paperboard box of Faffaele wherein the lid is cut to define a central area and a peripheral area each arranged pivoting independently with respect to the base, the peripheral area being arranged pivotally around the hinge, the central area being arranged pivotally with respect to the peripheral area and being inscribed inside the peripheral area, the central area facing the electrically conducting foil and extending partly in a front side panel of the lid opposite the side panel supporting the hinge of the peripheral area or in a rear side panel of the lid supporting the hinge of the peripheral area, the central area representing at least 50% of the surface of the top main panel of the lid as taught and/or suggested by Neff in order to open the pizza box by grasping and tearing the central portion of the lid away from the remainder of the box along the weakened 50% cut lines thereby lifting the central portion of the box away from the side panels along 50% cut lines to expose the food product/pizza as desired as disclosed in para 0056 by Neff and  it would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to try to modify the detector of the induction furnace along with the height of the pizza cardboard/paperboard box of Faffaele wherein the detector is configured to detect whether the lid of the packaging is present or not by detecting the height of the box, the detector being configured to prevent electric power supply of the bottom inductor and of the heating device when the detector detects that the lid of the packaging is present in the heating area since with the lid the height of the box would be equal or greater than the height of the detector relative to  the bottom of the furnace and to allow power supply of the bottom inductor and of the heating device when the detector detects that the lid is not present in the heating area since without the lid the height of the box would be less than the height of the detector relative to the bottom in view of the suggestion of Neff for the crispy pizza product as seen in Fig. 10, it is common sense to move the central area from the closed position to the heating position, the peripheral area being in the closed position, insert the base and the product in the heating area of the induction furnace by passing through the slot, the central area being outside the heating area, and heat the product to obtain the crispiness, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). In this case, applicant appears to have placed no criticality between the detector and the error prevention device, as indicated as the detector 7 in Fig. 2 and the error prevention device 6 in Fig. 1.
Faffaele in view of Neff does not explicitly disclose, the detector comprising a movable pin, a control circuit monitoring the movement of the movable pin to deduce the presence or absence of the lid in the heating area therefrom.
Violi teaches, the detector comprising a movable pin (movable metal lugs 29 and 30 in Fig. 4 and Fig. 5), a control circuit (see Fig. 4) monitoring the movement of the movable pin to deduce the presence or absence of the lid in the heating area therefrom (see Fig. 4, wherein the lugs 29 and 30 are configured to be in contact with  the lid bell 2 when the plate 1 is closed with the lid bell 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to try to modify the detector of Faffaele in view of Neff wherein the detector comprising a movable pin, a control circuit monitoring the movement of the movable pin to deduce the presence or absence of the lid in the heating area therefrom in order to consist of movable metal lugs in vertical sliding in corresponding housings and urged downwards by springs as seen in Fig. 4 of Violi since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). In this case, applicant appears to have placed no criticality between the detector and the error prevention device, as indicated as the detector 7 in Fig. 2 and the error prevention device 6 in Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763